Citation Nr: 1204492	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-04 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for sinusitis.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the case currently resides with the RO in Muskogee, Oklahoma.  

When the case was previously before the Board in March 2010, the Board denied entitlement to service connection for an eating disorder and a heart disability, and denied an initial compensable rating for bilateral hearing loss disability.  The issues of entitlement to service connection for a bilateral wrist and hand disability, entitlement to service connection for a low back disability, and entitlement to an initial compensable rating for sinusitis were remanded for additional development.  

Thereafter, in an April 2011 rating decision, the Appeals Management Center (AMC) granted service connection for osteoarthritis of the lumbar spine (claimed as low back pain), degenerative joint disease of the right hand, degenerative joint disease of the left hand, ulnar nerve irritation of the right hand, and ulnar nerve irritation of the left hand.  As this represents a total grant of benefits sought on appeal with respect to these previously remanded issues, they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).
 
The Board also notes that at the time of the March 2010 remand, the Veteran was represented by Disabled American Veterans (DAV).  Indeed, there is a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in December 2005 indicating such representation.  However, in a November 2010 letter to the Veteran, VA informed the Veteran that despite this information indicating that DAV may be representing him, the VA computer systems reflect that the Veteran is represented by a private attorney, Kenneth L. Lavan.  The November 2010 letter instructed the Veteran to complete and return either a VA Form 21-22, if he is represented by a Veterans' Service Organization, or a VA Form 21-22a, if he is represented by a private attorney.  The Veteran was further advised that if he did not respond to the letter, all representation would be removed from VA systems until such time that he chooses to update the information.  It was noted that until documentation is received and the Veteran's representation is confirmed, VA cannot forward any information to a Veterans' Service Organization or to an individual representative without the proper authority.  

The Veteran responded in a December 2010 typewritten statement, indicating that he needed additional time to accomplish the task of completing the VA Form 21-22a because his lawyer lives in another state, and communication and mailing paperwork takes time.  Unfortunately, it has been well over one year since the Veteran requested additional time to complete his form, and no additional information or any VA Form 21-22a or VA Form 21-22 has been received since then.  Therefore, the Veteran is currently considered to be unrepresented.
	

FINDING OF FACT

The Veteran's service-connected sinusitis is not manifested by any current symptoms.


CONCLUSION OF LAW

The criteria for an initial compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 6511, 6522 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

DUTIES TO NOTIFY AND ASSIST

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In addition, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection for sinusitis was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for sinusitis.  As noted above, in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file including VA treatment records and service treatment records.  The Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  In addition, the Veteran was afforded VA examinations with respect to his claim for an initial compensable disability rating for sinusitis.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June and July 2011 VA examination reports are adequate.  The examiners each reviewed the claims file, conducted an examination, and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its March 2010 remand.  Specifically, the March 2010 Board remand instructed the RO to schedule the Veteran for a VA otolaryngology examination to determine the severity of his service-connected sinusitis.  The Board finds that the RO/AMC has complied with the Board's instructions and that the June 2011 and July 2011 VA examination reports substantially comply with the Board's March 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

The Veteran's service-connected sinusitis is currently evaluated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6511.  He contends that his symptoms warrant a higher rating.

Sinusitis is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6511.  Under Diagnostic Code 6511, a noncompensable evaluation is assigned for sinusitis detected by X-ray only. 

A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A maximum 50 percent rating is assigned for sinusitis following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries. 

An incapacitating episode of sinusitis is defined as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6511, at Note.  

Also potentially applicable here are the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6522, concerning allergic or vasomotor rhinitis.  Under Diagnostic Code 6522, a 10 rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  The highest rating under Diagnostic Code 6522, 30 percent, is assigned for allergic or vasomotor rhinitis with polyps.

In the present case, in comparing the Veteran's symptoms to the rating criteria, the Board finds that the service-connected disability picture does not warrant assignment of a compensable rating.  The medical evidence of record, including the VA treatment records and examination reports, document symptoms characteristic of no more than a noncompensable level of impairment. 

The medical evidence of record includes a September 2006 VA examination report which notes that the Veteran complained of headaches with congestion in the nose.  He denied any known history of allergies.  He never had any nasal or sinus surgeries.  While the Veteran did not take sinus or allergy medications regularly, he occasionally took over-the-counter preparations on an as needed basis.  He stated that on an average of two times a year he required antibiotics, winch were usually given for a 10-day period.  Physical examination revealed normal mastoids and clear external ears.  The canals were open and drums were intact.  There was no fluid.  Nasal examination showed septum deviated to the right with 30 percent obstruction.  There was no purulence on either sides, or polyps.  Turbinates were normal and nontender over the facial bones.  Oropharynx showed his tonsils to be surgically absent without inflammation.  The palate was mobile and clear, the tongue was symmetrical, and there were no lesions.  X-rays revealed marked deviation of the nasal septum to the right; paranasal sinuses were normal.  The diagnosis was deviated nasal septum to the right with 30 percent obstruction.  

A December 2006 statement from the Veteran indicated that he experienced daily sinus headaches.

An April 2010 VA examination noted that the Veteran complained of daily headaches and some nasal obstruction.  He stated that he took no medications for this and had never seen a specialist.  He had also not seen any doctor for this in years.  He used saline irrigation on a daily basis to control headaches and nasal obstructions.  However, he did not use it on the day of the examination.  The condition had not worsened in many years, and it was not a big issue in his life.  

Physical examination revealed normal tympanic membranes, ear canals, and external ears.  Examination of the nose revealed deviation of the nasal septum to the right side with approximately 30 percent obstruction.  There was some subluxation of the anterior end of the nasal septum into the left nasal vestibule as well, with a small amount of obstruction created there.  There was no evidence of polyp formation, abnormal mucus, or turbinate hypertrophy.  Examination of the mouth and oropharynx was unremarkable, and the head and neck examination was unremarkable.  The impression was daily orbital headaches with no evidence of sinusitis, nasal septal deviation with no history of nasal trauma.  The Veteran admitted that his headaches were not incapacitating.

A June 2011 VA examination report noted that the Veteran had headaches since 1985 or 1986.  He stated that they were always diagnosed as sinus headaches.  Over the past two years, the headaches had become more intense and frequent.  The headaches were described as periorbital and radiate both bitemporally and occipitally.  They occurred on a daily basis but did not last all day.  He frequently had two headaches in one day.  He always had photophobia and phonophobia during a headache.  Five times a week he had associated nausea.  Once every two weeks, the headache was prostrating in nature, requiring him to go lie down in a dark room with a cool washcloth on his head.  The impression was daily muscle contraction headache with migraine component.

A July 2011 VA examination report noted that the Veteran had no history of using antibiotics or prolonged antibiotic treatment of any kind related to sinus disease in the past.  There was no nasal trauma in service which would account for his nasal septal deviation.  Physical examination revealed that the external ears, ear canals, and tympanic membranes were within normal limits.  Examination of the nose revealed right sided septal deviation with about 30 to 40 percent obstruction.  There was no turbinate hypertrophy or polyp formation noted.  Examination of the mouth and oropharynx was unremarkable, and the head and neck examination was unremarkable.  The impression was that the Veteran had orbital headaches on a daily basis, which may fall into the migraine family.  The examiner felt that the frequency of the headaches and occurrence pattern was not suggestive of sinus headache.  The examiner pointed out that there was no history of antibiotic therapy of any nature.  The examiner, an otolaryngologist, believed that the previous sinusitis was misdiagnosed.  The Veteran's headaches were not incapacitating because he was able to hold a job and they did not interfere with his work.  The nasal septal deviation was apparently not related to his service, because there was no history of nasal fracture.  The examiner, in reviewing the claims file, was unable to find any reference to examinations for sinusitis that stated that antibiotics had been used to treat it.  The impression was deviated nasal septum which was minimal and orbital headaches.

After review of the evidence, the Board finds that a higher rating is not warranted.  In this regard, a higher 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Neither the medical evidence of record nor the lay evidence of record suggests that the Veteran has had any incapacitating episodes from sinusitis whatsoever.  Initially, the medical evidence reflects that the Veteran does not currently have sinusitis.  Additionally, the July 2011 examination report notes that the Veteran described his sinus problems specifically as not incapacitating.  Moreover, there is absolutely no evidence to corroborate the Veteran's contention that he has ever been prescribed any antibiotics for sinusitis whatsoever during the period of the claim.  Moreover, the headaches he experiences have been shown to be orbital headaches and not related to his sinuses in any way.  Furthermore, the Veteran has not complained of purulent discharge or crusting, and the medical evidence of record reflects no complaints or findings of such.  Therefore, a higher 10 percent rating is not warranted under Diagnostic Code 6511.

The Board has also considered whether the Veteran could receive a higher rating under Diagnostic Code 6522 as described above.  However, the evidence does not demonstrate allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Neither allergic nor vasomotor rhinitis has been diagnosed.  Moreover, although the Veteran has a diagnosis of a deviated septum, it is no more than 40 percent obstructed, and the July 2011 VA examiner opined that it is unrelated to service.  Therefore, a higher rating is not warranted under Diagnostic Code 6522.

The Board has also considered whether the Veteran is entitled to a higher rating under any of the diagnostic codes for rating headaches.  However, the Veteran's orbital headaches with a migraine component are not service-connected and have not been shown to be etiologically related to the service-connected sinusitis.  

For these reasons, the Board finds that a compensable evaluation is not warranted for the Veteran's sinusitis.  Staged ratings are not warranted because the schedular criteria for a compensable rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. 126-27.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected sinusitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected sinusitis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



ORDER

Entitlement to an initial compensable rating for sinusitis is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


